Citation Nr: 0927824	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-42 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased rating for hypertension, 
currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from March 1962 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2003.  The issues addressed in this decision were 
remanded by the Board in November 2007.


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by hearing loss 
corresponding to auditory acuity level II in the right ear 
and level II in the left ear, and his functional hearing is 
acceptable.

2.  Hypertension requires continuous use of medication, and 
is manifested by systolic blood pressure readings 
predominantly less than 177 and diastolic readings 
predominantly less than 100.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic 
Code 7101 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For an increased compensation claim, the Veteran 
must be notified that he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, in a letter dated in April 2003, prior to the 
initial adjudication of the claim, the Veteran was informed 
that in order to establish an increased rating, evidence must 
show his condition had become worse.  Specific rating 
criteria were included in the November 2004 statement of the 
case, providing actual knowledge of the criteria.  In a 
letter dated in January 2009, he was advised of his and VA's 
respective duties for obtaining different types of evidence.  
He was told that a disability rating will be determined under 
the rating schedule, with ratings ranging from 0 percent to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon 
employment.  The notice also provided examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
treatment records, Social Security Administration (SSA) 
determinations, statements from employers, or statements 
discussing his disability symptoms from people who had 
witnessed how they affected him.  In March 2009, he responded 
that he did not have any further evidence or information to 
submit, and the claim was subsequently readjudicated by means 
of a supplemental statement of the case in March 2009.  
Therefore, any timing defect in the provision of this aspect 
of the notice was harmless error.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).      

As to the duty to assist, the Veteran's VA and service 
treatment records have been obtained, including military 
facility treatment records as a retiree.  Identified private 
medical records have been obtained.  VA examinations have 
been conducted as to both issues, and were based upon 
consideration of the Veteran's prior medical history, 
including medical records and examinations and also describe 
the disabilities in sufficient detail for the Board to make 
an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In March 2009, he stated that he did not have 
any further evidence or information to submit.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Separate ratings for separate periods of time (staged 
ratings) may be granted for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007)

A.  Hearing Loss

Organic impairment of hearing acuity is rated by using 
audiological test results, obtained by a state-licensed 
audiologist, and the basic rating method involves using both 
the results of controlled speech discrimination tests 
(Maryland CNC) and the average decibel threshold level as 
measured by pure tone audiometry tests at the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  
Tests are conducted without hearing aids.  Id.  The rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I through numeric level XI.  38 C.F.R. 
§ 4.85. 

On a VA authorized audiological evaluation in August 2003, 
the Veteran reported difficulty listening to conversations 
while in the presence of background noise and in groups.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
35
55
85
46
LEFT
10
35
55
85
46

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 90 percent in the left ear.  The 
examiner described his word recognition ability as good for 
each ear when presented at normal conversational speech 
levels.  

On a VA authorized audiological evaluation in February 2004, 
the Veteran reported an increase in the level of his hearing 
difficulty.  He said that unless he could see the speaker, he 
had extreme difficulty understanding speech and when in the 
presence of any considerable background noise he could not 
understand at all.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
40
60
90
50
LEFT
10
35
60
85
48

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 88 percent in the left ear.  The 
diagnosis was mild to profound steeply sloping sensorineural 
hearing loss bilaterally with good speech discrimination 
ability at normal conversational levels in quiet.  

On a VA authorized audiological evaluation in February 2009, 
the Veteran reported difficulty understanding conversational 
level speech, especially in noisy environments.  He said he 
was issued hearing aids approximately 3 to 4 years ago, but 
had not used them in 3 years; he indicated that they did not  
help. He appeared to have no significant difficulty 
communicating in the controlled environment  of the 
examination.  He said that he was retired from employment.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
40
55
85
49
LEFT
15
40
60
90
51

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 94 percent in the left ear.  The 
examiner noted that the thresholds indicated normal hearing 
from 500-1000 hertz, with a mild to severe sensorineural loss 
from 2000-4000 hertz, bilaterally.  Word recognition ability 
was fair to good for the right ear and good for the left ear.  
The diagnosis was mild to severe high frequency sensorineural 
hearing loss in both ears.  His ability to communicate in the 
controlled setting was acceptable.  Based on his measured 
word recognition ability, it appeared that he would benefit 
from amplification.  His functional communication ability 
appeared acceptable, although it was apparent that due to the 
Veteran's hearing loss, his functional abilities to 
communicate during activities of normal activity may improve 
with the regular use of hearing aids.  

The assignment of a disability rating for hearing impairment 
is "derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1993).  Applying the findings 
of the above examinations to Table VI results in numeric 
designations of I or II in the right ear and I or II in the 
left ear.  Taking the most severe designations of II in each 
ear, these results applied to Table VII warrant a 
noncompensable evaluation.  38 C.F.R. § 4.85, Code 6100.  

Where circumstances warrant, there is also a method for 
rating exceptional patterns of hearing impairment, under 
Table VIa.  See 38 C.F.R. § 4.86.  When applicable based on 
specified puretone threshold findings, all four frequencies 
must have puretone threshold of 55 decibels or more, or the 
threshold at 1000 hertz must be 30 decibels or less, while 
the threshold at 2000 decibels must be 70 decibels or more.  
38 C.F.R. § 4.86.  In other situations, where the VA examiner 
certifies that the use of speech discrimination tests is not 
appropriate, because of situations such as inconsistent where 
speech discrimination tests or language difficulties, Table 
VIa may be used to evaluate the hearing loss, based solely on 
puretone thresholds.  38 C.F.R. §§ 4.85(c), 4.86.  However, 
there has been no such certification, and the puretone 
thresholds do not meet the criteria for rating based on 
exceptional patterns of hearing impairment.  

In addition, with respect to the audiology examination, the 
audiologist must describe the functional effects caused by a 
hearing disability in the final report.  Martinak v. 
Nicholson, 21 Vet. App. 447, 455-456 (2007).  The Veteran 
reports difficulty understanding conversational level speech, 
especially in noisy environments.  However, the most recent 
examination found that his functional communication ability 
appeared acceptable.  While it was apparent that due to the 
Veteran's hearing loss, his functional abilities to 
communicate during normal activity may improve with the 
regular use of hearing aids, it was also noted that the 
Veteran had not worn his prescribed hearing aids for 3 years, 
nor did he seek to have them adjusted.  

The veteran states that his service-connected bilateral 
hearing loss causes difficulty in hearing when there is 
background noise present.  However, the rating schedule 
provides for various compensable ratings for different levels 
of hearing impairment, but the Veteran's hearing loss does 
not meet the criteria.  The veteran has not contended, nor 
does the evidence otherwise suggest, that the rating criteria 
are inadequate to describe his hearing impairment, and, 
consequently, the question of an extraschedular evaluation is 
not raised.  See Barringer v. Peak, 22 Vet. App. 242 (2008); 
Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, he 
has not alleged any periods of hospitalization or 
interference with employment as a result.  He has been 
provided with hearing aids, but said on the examination that 
he has not worn them in 3 years, indicating that they did not 
help.  However, he did not try to get them adjusted, or 
obtain new ones during this period.  Because the schedular 
criteria are adequate, it is not necessary to proceed to a 
discussion of whether there is an exceptional disability 
picture with other related factors such as those provided by 
the regulation as "governing norms," such as "marked 
interference with employment" and "frequent periods of 
hospitalization."  See Thun, supra.

Additionally, the evidence does not show that the disability 
has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim 
has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Accordingly, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating.  38 C.F.R. 
§ 4.7 (2008).  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, 
and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Hypertension

Hypertension or isolated systolic hypertension with diastolic 
blood pressure of predominantly 100 or more, or systolic 
pressure predominately 160 or more, or a history of diastolic 
pressure predominately 100 or more which requires continuous 
medication, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires diastolic blood pressure of predominantly 
110 or more, or systolic pressure predominantly 200 or more.  
A 40 percent evaluation is warranted for diastolic blood 
pressure of predominantly 120 or more, and a 60 percent 
evaluation is warranted for diastolic blood pressure of 
predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101. 

On a VA examination in April 2003, the Veteran's blood 
pressure readings were 130/80 and 130/72, and his 
hypertension was noted to be adequately controlled with 
medication.  

On a VA examination in February 2009, blood pressure readings 
were 160/92, 152/101, and 148/94.  He had not taken his blood 
pressure medication that day.  He believed that he had 
headaches due to hypertension, and that he experienced 
dizziness and lightheadedness due to the medication.  The 
diagnosis was hypertension, uncontrolled on current 
medication.  

Currently, the Veteran is in receipt of a 10 percent rating 
for hypertension, which contemplates diastolic blood pressure 
readings of predominantly 100 or more, or systolic pressure 
predominately 160 or more.  A 20 percent evaluation requires 
diastolic blood pressure of predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  VA, military 
retiree, and private medical records dated during the appeal 
period do not show systolic blood pressure readings of 200 or 
more, or diastolic readings of 110 or more.  The highest 
systolic level noted was 177 in August 2004, and the highest 
diastolic reading was 101, shown in February 2009.  Except 
for this diastolic reading, the other diastolic blood 
pressures have been less than 100, and the other two readings 
obtained on the February 2009 examination were 92 and 94.  
The Veteran also submitted several readings he obtained at 
home from February to November 2007; these showed systolic 
levels ranging from 159 to 171, and diastolic readings 
ranging from 89 to 92.  Even when his hypertension was noted 
to be uncontrolled, on the VA examination in February 2009, 
systolic blood pressure readings of 200 or more, or diastolic 
readings of 110 or more were not shown.

In addition, the evidence does not suggest, nor does the 
Veteran contend, that the rating criteria are inadequate to 
describe his hypertension.  In this regard, although the most 
recent VA examination noted that the Veteran felt that he had 
headaches due to hypertension, and that he experienced 
dizziness and lightheadedness due to the medication, the 
treatment records do not reflect such symptoms.  Moreover, 
such symptoms may be due to any number of causes, and medical 
evidence is required to link them to hypertension.  The 
medical treatment records do not show such complaints, and 
the examination reports have noted normal cardiovascular 
examinations other than the blood pressure readings.  He has 
not alleged any periods of hospitalization or interference 
with employment as a result of hypertension.  Consequently, 
the question of an extraschedular evaluation is not raised.  
See Barringer, supra; Thun, supra.  

Finally, the evidence does not show that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending.  Hart, supra.  Accordingly, a question as to which 
of two evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating.  38 C.F.R. 
§ 4.7 (2008).  Thus, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Entitlement to a compensable rating for bilateral hearing is 
denied.  

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


